            Case 3:20-cr-00114-PDW Document 31 Filed 12/29/20 Page 1 of 2



PS 38
(02/2001)


                       RELEASE STATUS REPORT TO THE COURT

 Defendant:       Errick Steven Toa                      Docket No.:    0868 3:20CR00114

 To Appear On: 01/06/2021                         For:   ☒ Plea      ☐ Trial     ☐ Sentencing

 Before Judge:       Peter D. Welte


 Initial Appearance Date:     07/08/2020             Release Date:             07/13/2020

 Magistrate Judge:            Alice R. Senechal

 Conditions of Release:

        ☒ Pretrial Supervision                         ☐ Surrender Passport
        ☒ Seek/Maintain Employment                     ☒ Do Not Obtain Passport
                                                            Refrain from Any Use of Alcohol or
        ☒   Submit to Counseling as Deemed             ☒ Any Controlled Substance without a
            Appropriate by Pretrial Services                Prescription
        ☒   Drug/Alcohol Monitoring                    ☐    Location Monitoring
            Residential               -Reside with aunt and not change residence unless
        ☒   requirement:              approved by USPO.
        ☒   Travel Restrictions:      -Fargo/Moorhead unless approved by USPO
        ☐   No Contact With:
        ☒   Other:                    -Not possess a firearm or dangerous weapon
                                      -Not participate in demonstrations or marches without
                                      prior notification to the USPO

 Defendant Has Met Conditions of Release:                 ☒ Yes           ☐ No

 Conditions of Release Not Met and the Activities of the Officer to Bring the Defendant into
 Compliance:
 The defendant began his term of pretrial supervision on July 13, 2020. He moved to Bemidji,
 MN, in September of 2020 to reside with his girlfriend. He has been gainfully employed
 during his term of supervision and has reported as directed. The defendant admitted to
 smoking marijuana on December 18, 2020, and submitted a positive drug test on December
 21, 2020. He was directed to obtain a chemical dependency evaluation and follow all
 recommendations.
        Case 3:20-cr-00114-PDW Document 31 Filed 12/29/20 Page 2 of 2




Recommendations:
It is respectfully recommenced that the defendant be released under the previously imposed
conditions.

12/29/2020                                         Rachel Wallock
Date                                               Supervisory U.S. Pretrial Services Officer
